                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


WEST BEND MUTUAL INSURANCE COMPANY
a domestic corporation,
1900 S. 18th Avenue
West Bend, WI 53095

                     Plaintiff,
                                                         COMPLAINT
                                                         Case No.
vs.

UNITED STATES
c/o U.S. Attorney’s Office
517 E. Wisconsin Avenue
Milwaukee, WI 53202

c/o Office of the Attorney General
U.S. Department of Justice
950 Pennsylvania Ave. NW
Washington, DC 20530-0001

                     Defendant.


       NOW COMES the plaintiff by its attorneys, LAW OFFICE OF ATTORNEY KEVIN

ROACH and for its Claims for Relief against the defendant, alleges and shows to the Court

as follows:

                                  NATURE OF THE CASE

1.     Plaintiff, WEST BEND MUTUAL INSURANCE COMPANY (WEST BEND), alleges

       MICHAEL ANDERSON (ANDERSON), who is an employee of the United States

       Postal Service, was negligent in the operation of a motor vehicle during the course of

       his duties as a postal employee on September 8, 2019, at or about Maple Avenue and

       Sandhill Ridge, in Vernon, Wisconsin. As a result of MICHAEL ANDERSON’S

       negligence, plaintiff’s insured, DONALD TOMLINSON (TOMLINSON), sustained




          Case 2:20-cv-01854-LA Filed 12/16/20 Page 1 of 4 Document 1
     property damages to his vehicle in the sum of FIVE THOUSAND NINE HUNDRED

     SEVENTY-THREE AND 84/100 ($5,973.84) DOLLARS. WEST BEND, which

     insured TOMLINSON, paid the sum of FIVE THOUSAND FOUR HUNDRED

     SEVENTY-THREE AND 84/100 ($5,473.84) DOLLARS for his damages.

     TOMLINSON has assigned his FIVE HUNDRED AND NO/100 ($500.00)

     DOLLARS deductible to WEST BEND for purposes of collection in this lawsuit. As

     a result of MICHAEL ANDERSON’S negligence, plaintiff’s insured, DONALD

     TOMLINSON, sustained bodily injuries requiring medical care and treatment.

     WEST BEND, which insured TOMLINSON, paid the sum of TWO THOUSAND

     FOUR HUNDRED EIGHTY-FIVE AND 40/100 ($2,485.40) DOLLARS for his

     injuries.

                           JURISDICTION AND VENUE

2.   Jurisdiction over this claim is conferred by the Federal Tort Claims Act (FTCA) 28

     U.S.C. 1346(b). The act applies to tort or property damage brought against the

     United States of America that occur in the United States of America. The Eastern

     District of Wisconsin is the proper federal venue for this action, pursuant to 28

     U.S.C. 139, because the incident occurred in the Eastern District of Wisconsin.

                            CONDITIONS PRECEDENT

3.   All of the conditions precedent to this action have been performed or otherwise

     occurred, including the notice of claim made upon the United States Government.

                                   JURY DEMAND

4.   Not applicable. The plaintiff is aware any trial for their tort claim is a trial to the

     court.

                                       PARTIES



        Case 2:20-cv-01854-LA Filed 12/16/20 Page 2 of 4 Document 1
5.    The plaintiff, WEST BEND MUTUAL INSURANCE COMPANY, is a domestic

      corporation, with main office located at 1900 S. 18th Avenue, West Bend, WI

      53095, and is generally engaged in the insurance business.

6.    The defendant, UNITED STATES, is a proper party to this lawsuit, with

      addresses c/o U.S. Attorney’s Office, 517 East Wisconsin Avenue, Milwaukee, WI

      53202 and c/o Office of the Attorney General, U.S. Department of Justice, 950

      Pennsylvania Ave. NW, Washington, DC 20530-0001.

                               OPERATIVE FACTS

7.    That on September 8, 2019, at or about 9:57 a.m., at or about Maple Ave. and

      Sandhill Ridge Rd., in Vernon, Wisconsin, ANDERSON, acting in his duties as an

      employee of the United States Postal Service, negligently operated a motor

      vehicle, striking the vehicle of WEST BEND’S insured, TOMLINSON.

8.    As a result of ANDERSON’S negligence, TOMLINSON’S vehicle sustained

      property damage in the amount of FIVE THOUSAND NINE HUNDRED

      SEVENTY-THREE AND 81/100 ($5,973.81) DOLLARS.

                      CLAIM FOR RELIEF-NEGLIGENCE

9.    That on September 8, 2019, at or about 9:57 a.m., at or about Maple Ave. and

      Sandhill Ridge Rd., in Vernon, Wisconsin, ANDERSON, was acting in his duties

      as an employee of the United States Postal Service and, therefore, the UNITED

      STATES is a proper party defendant.

10.   As a result of ANDERSON’S negligence, TOMLINSON’S vehicle sustained

      property damage in the amount of FIVE THOUSAND NINE HUNDRED

      SEVENTY-THREE AND 81/100 ($5,973.81) DOLLARS.




         Case 2:20-cv-01854-LA Filed 12/16/20 Page 3 of 4 Document 1
11.   WEST BEND paid the sum of FIVE THOUSAND FOUR HUNDRED SEVENTY-

      THREE AND 81/100 ($5,473.81) DOLLARS for damages to TOMLINSON’S

      vehicle.

12.   TOMLINSON has assigned his FIVE HUNDRED AND NO/100 ($500.00)

      DOLLARS deductible to WEST BEND for purposes of collection in this lawsuit.

13.   As a result of ANDERSON’S negligence, plaintiff’s insured, TOMLINSON, sustained

      bodily injuries requiring medical care and treatment. WEST BEND, which insured

      TOMLINSON, paid the sum of TWO THOUSAND FOUR HUNDRED EIGHTY-FIVE

      AND 40/100 ($2,485.40) DOLLARS for his injuries.

      WHEREFORE, plaintiff requests relief in the amount of EIGHT THOUSAND FOUR

HUNDRED FIFTY-NINE AND 21/100 ($8,459.21) DOLLARS, together with costs,

disbursements and such other relief as the court deems just and equitable.




                                        LAW OFFICE OF ATTORNEY KEVIN ROACH
                                        Attorneys for Plaintiff
                                        BY:


                                        /s/
                                        Kevin T. Roach
                                        State Bar No: 1022457
P. O. ADDRESS:
Suite 314 - Fairview Building
10425 W. North Avenue
Milwaukee, WI 53226
PHONE: (414) 278-0303




          Case 2:20-cv-01854-LA Filed 12/16/20 Page 4 of 4 Document 1
